—Judgment, Supreme Court, Bronx County (Burton Hecht, J.), entered July 6, 1990, dismissing appellant’s writ of habeas corpus, unanimously affirmed, without costs.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal. Concur —Carro, J. P., Wallach, Ross, Smith and Rubin, JJ.